Title: 34. A Bill Declaring Bills of Credit to Be Equal to Gold and Silver Coin of the Same Denominations, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that the bills of credit emitted by the American Congress, so long as they continue current by the same authority, and the like bills emitted by act of General Assembly, may be paid in discharge of all demands due in money, every four pence, contained in the denominations of the said bills, being computed equal to three pence of sterling money, or of the lawful money of England, and to four pence of the lawful money of this commonwealth: And a tender of any sum in such bills, or in bills of credit emitted or to be emitted by acts of General Assembly, to any creditor, or to the factor or agent of a creditor residing in foreign parts, with whom the contract, by which the debt or demand arose, was made, or to any other person authorised to receive the same, shall be as effectual as a tender of the like sum in gold or silver coin of the legal standard, according to the proportions aforesaid, or as a tender to the creditor himself.
